
	
		IB
		Union Calendar No. 349
		112th CONGRESS
		2d Session
		H. R. 3541
		[Report No.
		  112–496]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 1, 2011
			Mr. Franks of Arizona
			 (for himself, Mr. Cole,
			 Mr. Huelskamp,
			 Mr. Lankford,
			 Mr. Fleming,
			 Mr. Bishop of Utah,
			 Mr. Pence,
			 Mr. Chabot,
			 Mr. Posey,
			 Mr. Graves of Georgia,
			 Mr. Gohmert,
			 Mr. Hultgren,
			 Mr. Garrett,
			 Mrs. Schmidt,
			 Mr. Brady of Texas,
			 Mr. Forbes,
			 Mr. Wilson of South Carolina,
			 Mr. Stutzman,
			 Mrs. Lummis,
			 Mr. Roe of Tennessee,
			 Mr. Neugebauer,
			 Mr. Harris,
			 Mr. Yoder,
			 Mr. Walberg,
			 Mr. Boren,
			 Mr. Bartlett,
			 Mr. Smith of Texas,
			 Mr. Lipinski,
			 Mrs. Black,
			 Mr. Boustany,
			 Mr. Westmoreland,
			 Mr. Pearce,
			 Mr. Huizenga of Michigan,
			 Mr. Ross of Florida,
			 Mr. Kinzinger of Illinois,
			 Mr. Burton of Indiana,
			 Mr. Akin, Mr. Fortenberry, Mr.
			 Jones, Mr. Duncan of
			 Tennessee, Mrs. Blackburn,
			 Mr. Crawford,
			 Mr. McCaul,
			 Mr. Broun of Georgia,
			 Mr. Manzullo,
			 Mr. McHenry,
			 Mr. Latta,
			 Mrs. Roby,
			 Mr. Scalise,
			 Mr. Farenthold,
			 Mr. McCotter,
			 Mr. Coble,
			 Mr. Miller of Florida,
			 Mr. Peterson, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			
		
		
			May 29, 2012
			Additional sponsors: Mr.
			 Cravaack, Mr. Canseco,
			 Mr. Kelly,
			 Mr. King of Iowa,
			 Mrs. Bachmann,
			 Mr. Herger,
			 Mr. Nunnelee,
			 Mr. Poe of Texas,
			 Mr. Alexander,
			 Mr. Duffy,
			 Mr. Johnson of Ohio,
			 Mr. Duncan of South Carolina,
			 Mr. Gowdy,
			 Mr. Hall, Mr. Rokita, Mr.
			 Luetkemeyer, Mr. Kingston,
			 Mr. Austin Scott of Georgia,
			 Mr. Jordan,
			 Mr. Sam Johnson of Texas,
			 Mr. Carter,
			 Mr. Marchant,
			 Mr. Conaway,
			 Mrs. Ellmers,
			 Mr. Goodlatte,
			 Mr. Austria,
			 Mr. Griffin of Arkansas,
			 Mr. Flake,
			 Mr. Hunter,
			 Mr. Landry,
			 Mr. Sensenbrenner,
			 Mr. Gallegly,
			 Mr. Pompeo,
			 Mr. West, Mr. Stivers, Mr.
			 Olson, Mr. Schweikert,
			 Mr. Gingrey of Georgia,
			 Mr. Culberson,
			 Mr. Palazzo,
			 Mr. Benishek,
			 Mr. LoBiondo,
			 Mr. Bucshon, and
			 Mr. Gosar
		
		
			May 29, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on December 1, 2011
		
		A BILL
		To prohibit discrimination against the
		  unborn on the basis of sex or race, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prenatal Nondiscrimination Act
			 (PRENDA) of 2012.
		2.Findings and
			 Constitutional authority
			(a)FindingsThe Congress makes the following
			 findings:
				(1)Sex discrimination
			 findings
					(A)Women are a vital part of American society
			 and culture and possess the same fundamental human rights and civil rights as
			 men.
					(B)United States law
			 prohibits the dissimilar treatment of males and females who are similarly
			 situated and prohibits sex discrimination in various contexts, including the
			 provision of employment, education, housing, health insurance coverage, and
			 athletics.
					(C)Sex is an immutable
			 characteristic ascertainable at the earliest stages of human development
			 through existing medical technology and procedures commonly in use, including
			 maternal-fetal bloodstream DNA sampling, amniocentesis, chorionic villus
			 sampling or CVS, and obstetric ultrasound. In addition to
			 medically assisted sex-determination, a growing sex-determination niche
			 industry has developed and is marketing low-cost commercial products, widely
			 advertised and available, that aid in the sex determination of an unborn child
			 without the aid of medical professionals. Experts have demonstrated that the
			 sex-selection industry is on the rise and predict that it will continue to be a
			 growing trend in the United States. Sex determination is always a necessary
			 step to the procurement of a sex-selection abortion.
					(D)A sex-selection
			 abortion is an abortion undertaken for purposes of eliminating an unborn
			 child of an undesired sex. Sex-selection abortion is barbaric, and described by
			 scholars and civil rights advocates as an act of sex-based or gender-based
			 violence, predicated on sex discrimination. Sex-selection abortions are
			 typically late-term abortions performed in the 2nd or 3rd trimester of
			 pregnancy, after the unborn child has developed sufficiently to feel pain.
			 Substantial medical evidence proves that an unborn child can experience pain at
			 20 weeks after conception, and perhaps substantially earlier. By definition,
			 sex-selection abortions do not implicate the health of the mother of the
			 unborn, but instead are elective procedures motivated by sex or gender
			 bias.
					(E)The targeted victims of
			 sex-selection abortions performed in the United States and worldwide are
			 overwhelmingly female. The selective abortion of females is female infanticide,
			 the intentional killing of unborn females, due to the preference for male
			 offspring or son preference. Son preference is reinforced by the
			 low value associated, by some segments of the world community, with female
			 offspring. Those segments tend to regard female offspring as financial burdens
			 to a family over their lifetime due to their perceived inability to earn or
			 provide financially for the family unit as can a male. In addition, due to
			 social and legal convention, female offspring are less likely to carry on the
			 family name. Son preference is one of the most evident
			 manifestations of sex or gender discrimination in any society, undermining
			 female equality, and fueling the elimination of females’ right to exist in
			 instances of sex-selection abortion.
					(F)Sex-selection abortions
			 are not expressly prohibited by United States law or the laws of 47 States.
			 Sex-selection abortions are performed in the United States. In a March 2008
			 report published in the Proceedings of the National Academy of Sciences,
			 Columbia University economists Douglas Almond and Lena Edlund examined the sex
			 ratio of United States-born children and found evidence of sex
			 selection, most likely at the prenatal stage. The data revealed obvious
			 son preference in the form of unnatural sex-ratio imbalances
			 within certain segments of the United States population, primarily those
			 segments tracing their ethnic or cultural origins to countries where
			 sex-selection abortion is prevalent. The evidence strongly suggests that some
			 Americans are exercising sex-selection abortion practices within the United
			 States consistent with discriminatory practices common to their country of
			 origin, or the country to which they trace their ancestry. While sex-selection
			 abortions are more common outside the United States, the evidence reveals that
			 female feticide is also occurring in the United States.
					(G)The American public
			 supports a prohibition of sex-selection abortion. In a March 2006 Zogby
			 International poll, 86 percent of Americans agreed that sex-selection abortion
			 should be illegal, yet only 3 States proscribe sex-selection abortion.
					(H)Despite the failure of
			 the United States to proscribe sex-selection abortion, the United States
			 Congress has expressed repeatedly, through Congressional resolution, strong
			 condemnation of policies promoting sex-selection abortion in the
			 Communist Government of China. Likewise, at the 2007 United
			 Nation’s Annual Meeting of the Commission on the Status of Women, 51st Session,
			 the United States delegation spearheaded a resolution calling on countries to
			 condemn sex-selective abortion, a policy directly contradictory to the
			 permissiveness of current United States law, which places no restriction on the
			 practice of sex-selection abortion. The United Nations Commission on the Status
			 of Women has urged governments of all nations to take necessary measures
			 to prevent … prenatal sex selection.
					(I)A 1990 report by Harvard
			 University economist Amartya Sen, estimated that more than 100 million women
			 were demographically missing from the world as early as 1990 due
			 to sexist practices, including sex-selection abortion. Many experts believe
			 sex-selection abortion is the primary cause. Current estimates of women missing
			 from the world range in the hundreds of millions.
					(J)Countries with
			 longstanding experience with sex-selection abortion—such as the Republic of
			 India, the United Kingdom, and the People’s Republic of China—have enacted
			 restrictions on sex-selection, and have steadily continued to strengthen
			 prohibitions and penalties. The United States, by contrast, has no law in place
			 to restrict sex-selection abortion, establishing the United States as affording
			 less protection from sex-based feticide than the Republic of India or the
			 People’s Republic of China, whose recent practices of sex-selection abortion
			 were vehemently and repeatedly condemned by United States congressional
			 resolutions and by the United States Ambassador to the Commission on the Status
			 of Women. Public statements from within the medical community reveal that
			 citizens of other countries come to the United States for sex-selection
			 procedures that would be criminal in their country of origin. Because the
			 United States permits abortion on the basis of sex, the United States may
			 effectively function as a safe haven for those who seek to have
			 American physicians do what would otherwise be criminal in their home
			 countries—a sex-selection abortion, most likely late-term.
					(K)The American medical
			 community opposes sex-selection. The American Congress of Obstetricians and
			 Gynecologists, commonly known as ACOG, stated in its 2007 Ethics
			 Committee Opinion, Number 360, that sex-selection is inappropriate because it
			 ultimately supports sexist practices. The American Society of
			 Reproductive Medicine ( commonly known as ASRM ) 2004 Ethics
			 Committee Opinion on sex-selection notes that central to the controversy of
			 sex-selection is the potential for inherent gender
			 discrimination, …the risk of psychological harm to sex-selected
			 offspring (i.e., by placing on them expectations that are too high),…
			 and reinforcement of gender bias in society as a whole. Embryo
			 sex-selection, ASRM notes, remains vulnerable to the judgment that no
			 matter what its basis, [the method] identifies gender as a reason to value one
			 person over another, and it supports socially constructed stereotypes of what
			 gender means. In doing so, it not only reinforces possibilities
			 of unfair discrimination, but may trivialize human reproduction by making it
			 depend on the selection of nonessential features of offspring. The ASRM
			 ethics opinion continues, ongoing problems with the status of women in
			 the United States make it necessary to take account of concerns for the impact
			 of sex-selection on goals of gender equality. The American Association
			 of Pro-Life Obstetricians and Gynecologists, an organization with hundreds of
			 members - many of whom are former abortionists - makes the following
			 declaration: Sex selection abortions are more graphic examples of the
			 damage that abortion inflicts on women. In addition to increasing premature
			 labor in subsequent pregnancies, increasing suicide and major depression, and
			 increasing the risk of breast cancer in teens who abort their first pregnancy
			 and delay childbearing, sex selection abortions are often targeted at fetuses
			 simply because the fetus is female. As physicians who care for both the mother
			 and her unborn child, the American Association of Pro-Life Obstetricians and
			 Gynecologists vigorously opposes aborting fetuses because of their
			 gender. The President’s Council on Bioethics published a Working Paper
			 stating the council’s belief that society’s respect for reproductive freedom
			 does not prohibit the regulation or prohibition of sex control,
			 defined as the use of various medical technologies to choose the sex of one’s
			 child. The publication expresses concern that sex control might lead to
			 …dehumanization and a new eugenics.
					(L)Sex-selection abortion
			 results in an unnatural sex-ratio imbalance. An unnatural sex-ratio imbalance
			 is undesirable, due to the inability of the numerically predominant sex to find
			 mates. Experts worldwide document that a significant sex-ratio imbalance in
			 which males numerically predominate can be a cause of increased violence and
			 militancy within a society. Likewise, an unnatural sex-ratio imbalance gives
			 rise to the commoditization of humans in the form of human trafficking, and a
			 consequent increase in kidnapping and other violent crime.
					(M)Sex-selection abortions
			 have the effect of diminishing the representation of women in the American
			 population, and therefore, the American electorate.
					(N)Sex-selection abortion
			 reinforces sex discrimination and has no place in a civilized society.
					(2)Racial discrimination
			 findings
					(A)Minorities are a vital
			 part of American society and culture and possess the same fundamental human
			 rights and civil rights as the majority.
					(B)United States law
			 prohibits the dissimilar treatment of persons of different races who are
			 similarly situated. United States law prohibits discrimination on the basis of
			 race in various contexts, including the provision of employment, education,
			 housing, health insurance coverage, and athletics.
					(C)A race-selection
			 abortion is an abortion performed for purposes of eliminating an unborn
			 child because the child or a parent of the child is of an undesired race.
			 Race-selection abortion is barbaric, and described by civil rights advocates as
			 an act of race-based violence, predicated on race discrimination. By
			 definition, race-selection abortions do not implicate the health of mother of
			 the unborn, but instead are elective procedures motivated by race bias.
					(D)Only one State, Arizona,
			 has enacted law to proscribe the performance of race-selection
			 abortions.
					(E)Race-selection abortions
			 have the effect of diminishing the number of minorities in the American
			 population and therefore, the American electorate.
					(F)Race-selection abortion
			 reinforces racial discrimination and has no place in a civilized
			 society.
					(3)General
			 findings
					(A)The history of the United
			 States includes examples of both sex discrimination and race discrimination.
			 The people of the United States ultimately responded in the strongest possible
			 legal terms by enacting constitutional amendments correcting elements of such
			 discrimination. Women, once subjected to sex discrimination that denied them
			 the right to vote, now have suffrage guaranteed by the 19th amendment.
			 African-Americans, once subjected to race discrimination through slavery that
			 denied them equal protection of the laws, now have that right guaranteed by the
			 14th amendment. The elimination of discriminatory practices has been and is
			 among the highest priorities and greatest achievements of American
			 history.
					(B)Implicitly approving the
			 discriminatory practices of sex-selection abortion and race-selection abortion
			 by choosing not to prohibit them will reinforce these inherently discriminatory
			 practices, and evidence a failure to protect a segment of certain unborn
			 Americans because those unborn are of a sex or racial makeup that is
			 disfavored. Sex-selection and race-selection abortions trivialize the value of
			 the unborn on the basis of sex or race, reinforcing sex and race
			 discrimination, and coarsening society to the humanity of all vulnerable and
			 innocent human life, making it increasingly difficult to protect such life.
			 Thus, Congress has a compelling interest in acting—indeed it must act—to
			 prohibit sex-selection abortion and race-selection abortion.
					(b)Constitutional
			 authorityIn accordance with the above findings, Congress enacts
			 the following pursuant to Congress’ power under—
				(1)the Commerce
			 Clause;
				(2)section 2 of the 13th
			 amendment;
				(3)section 5 of the 14th
			 amendment, including the power to enforce the prohibition on government action
			 denying equal protection of the laws; and
				(4)section 8 of article I to
			 make all laws necessary and proper for the carrying into execution of powers
			 vested by the Constitution in the Government of the United States.
				3.Discrimination against
			 the unborn on the basis of race or sex
			(a)In
			 generalChapter 13 of title
			 18, United States Code, is amended by adding at the end the following:
				
					250.Discrimination against
				the unborn on the basis of race or sex
						(a)In
				generalWhoever knowingly—
							(1)performs an abortion
				knowing that such abortion is sought based on the sex, gender, color or race of
				the child, or the race of a parent of that child;
							(2)uses force or the threat
				of force to intentionally injure or intimidate any person for the purpose of
				coercing a sex-selection or race-selection abortion;
							(3)solicits or accepts funds
				for the performance of a sex-selection abortion or a race-selection abortion;
				or
							(4)transports a woman into
				the United States or across a State line for the purpose of obtaining a
				sex-selection abortion or race-selection abortion;
							or
				attempts to do so, shall be fined under this title or imprisoned not more than
				5 years, or both.(b)Civil remedies
							(1)Civil action by woman
				on whom abortion is performedA woman upon whom an abortion has been
				performed pursuant to a violation of subsection (a)(2) may in a civil action
				against any person who engaged in a violation of subsection (a) obtain
				appropriate relief.
							(2)Civil action by
				relativesThe father of an unborn child who is the subject of an
				abortion performed or attempted in violation of subsection (a), or a maternal
				grandparent of the unborn child if the pregnant woman is an unemancipated
				minor, may in a civil action against any person who engaged in the violation,
				obtain appropriate relief, unless the pregnancy resulted from the plaintiff’s
				criminal conduct or the plaintiff consented to the abortion.
							(3)Appropriate
				reliefAppropriate relief in a civil action under this subsection
				includes—
								(A)objectively verifiable money damages for
				all injuries, psychological and physical, including loss of companionship and
				support, occasioned by the violation of this section; and
								(B)punitive damages.
								(4)Injunctive
				relief
								(A)In
				generalA qualified plaintiff may in a civil action obtain
				injunctive relief to prevent an abortion provider from performing or attempting
				further abortions in violation of this section.
								(B)DefinitionIn
				this paragraph the term qualified plaintiff means—
									(i)a woman upon whom an
				abortion is performed or attempted in violation of this section;
									(ii)any person who is the spouse or parent of a
				woman upon whom an abortion is performed in violation of this section;
				or
									(iii)the Attorney
				General.
									(5)Attorneys fees for
				plaintiffThe court shall award a reasonable attorney's fee as
				part of the costs to a prevailing plaintiff in a civil action under this
				subsection.
							(c)Loss of Federal
				FundingA violation of subsection (a) shall be deemed for the
				purposes of title VI of the Civil Rights Act of 1964 to be discrimination
				prohibited by section 601 of that Act.
						(d)Reporting
				requirementA physician, physician’s assistant, nurse, counselor,
				or other medical or mental health professional shall report known or suspected
				violations of any of this section to appropriate law enforcement authorities.
				Whoever violates this requirement shall be fined under this title or imprisoned
				not more than 1 year, or both.
						(e)Expedited
				considerationIt shall be the duty of the United States district
				courts, United States courts of appeal, and the Supreme Court of the United
				States to advance on the docket and to expedite to the greatest possible extent
				the disposition of any matter brought under this section.
						(f)ExceptionA woman upon whom a sex-selection or
				race-selection abortion is performed may not be prosecuted or held civilly
				liable for any violation of this section, or for a conspiracy to violate this
				section.
						(g)Protection of privacy
				in court proceedings
							(1)In
				generalExcept to the extent the Constitution or other similarly
				compelling reason requires, in every civil or criminal action under this
				section, the court shall make such orders as are necessary to protect the
				anonymity of any woman upon whom an abortion has been performed or attempted if
				she does not give her written consent to such disclosure. Such orders may be
				made upon motion, but shall be made sua sponte if not otherwise sought by a
				party.
							(2)Orders to parties,
				witnesses, and counselThe court shall issue appropriate orders
				under paragraph (1) to the parties, witnesses, and counsel and shall direct the
				sealing of the record and exclusion of individuals from courtrooms or hearing
				rooms to the extent necessary to safeguard her identity from public disclosure.
				Each such order shall be accompanied by specific written findings explaining
				why the anonymity of the woman must be preserved from public disclosure, why
				the order is essential to that end, how the order is narrowly tailored to serve
				that interest, and why no reasonable less restrictive alternative
				exists.
							(3)Pseudonym
				requiredIn the absence of written consent of the woman upon whom
				an abortion has been performed or attempted, any party, other than a public
				official, who brings an action under this section shall do so under a
				pseudonym.
							(4)LimitationThis
				subsection shall not be construed to conceal the identity of the plaintiff or
				of witnesses from the defendant or from attorneys for the defendant.
							(h)DefinitionThe
				term abortion means the act of using or prescribing any
				instrument, medicine, drug, or any other substance, device, or means with the
				intent to terminate the clinically diagnosable pregnancy of a woman, with
				knowledge that the termination by those means will with reasonable likelihood
				cause the death of the unborn child, unless the act is done with the intent
				to—
							(1)save the life or preserve
				the health of the unborn child;
							(2)remove a dead unborn
				child caused by spontaneous abortion; or
							(3)remove an ectopic
				pregnancy.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 13 of
			 title 18, United States Code, is amended by adding after the item relating to
			 section 249 the following new item:
				
					
						250. Discrimination against the unborn on the
				basis of race or
				sex.
					
					.
			4.SeverabilityIf any portion of this Act or the
			 application thereof to any person or circumstance is held invalid, such
			 invalidity shall not affect the portions or applications of this Act which can
			 be given effect without the invalid portion or application.
		
	
		May 29, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
